DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 7 recites, “wherein the connector further comprises an axial opening on an end of the cylindrical body, and a recess extending transversely through the cylindrical body to the axial opening.” The examiner notes that Claim 5, from which Claim 7 depends via Claim 6, recites, “the connector comprises a cylindrical body.” Therefore, in an end of the cylindrical body” (emphasis added), wherein Claim 6 is modifying the “cylindrical body” of Claim 5. Then, according to Claim 7, the connector is required to have “an axial opening on an end of the cylindrical body…” (emphasis added). However, because Claim 7 depends from Claim 6, the subject matter of Claim 7 is further limiting the cylindrical body of the connector introduced in Claim 5. In other words, as best understood, Claims 6 and 7 appear to be defining a separate features that are present on a respective end of different portions of the connector. However, as currently written, the “ball-shaped portion” and the “axial opening” are both recited as being on “an end of the cylindrical body,” wherein only one cylindrical body has been introduced. It is unclear how one singular cylindrical body can have the features of both “a ball-shaped portion extending from an end of the cylindrical body” (Claim 6) and “an axial opening on an end of the cylindrical body, and a recess extending transversely through the cylindrical body to the axial opening” (Claim 7).
	Claim 11 recites, “wherein the connector further includes at least one magnet
provided on the cylindrical body.” As currently written, Claim 11 depends from a chain of claims which all refer to “the cylindrical body,” wherein as set forth in Claims 6 and 7, there appear to be two connecting portions of a connector, each with a cylindrical body, respectively. Specifically, there is a “cylindrical body” set forth in Claim 6, line 2 and another in Claim 7, line 2. It is unclear which “cylindrical body” is intended to have “at least one magnet.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nordlin (US Publication 2010/0180744) in view of Campbell (US Patent 5,749,691).	Regarding Claim 1, Nordlin discloses a punch tool assembly (figs. 5 and 20) connectable to a movable piston (Nordlin states, “the draw stud can be attached to an associated ram (not shown)” (paragraph 0005, lines 5-6), wherein “[t]he ram that is used is usually mechanically or hydraulically powered” (paragraph 0004, lines 1-2; examiner notes the ram of a hydraulic system is typically formed as a piston) for punch cutting a workpiece (paragraph 0002, lines 1-2), the punch tool assembly comprising:
	a draw stud (128);
	a connector (threaded portion, annotated fig. 20) for removably connecting the draw stud to the piston (the threaded portion on draw stud 128 enable a removable threaded attachment to an associated ram, as described in paragraph 0005, lines 4-6);
	a die (124) receiving the draw stud therethrough (fig. 20), the die being disposed on a side of the workpiece (annotated fig. 20);
	a quick-release nut (120) engaging the draw stud, the nut being disposed on an other side of the workpiece (annotated fig. 20), the nut comprising threaded nut segments (134) that threadingly engage the draw stud; and

    PNG
    media_image1.png
    454
    664
    media_image1.png
    Greyscale
	Nordlin fails to disclose at least one spring biasing the nut segments towards each other, and a button means for moving the nut segments away from each other.	However, Campbell teaches it is known in the art of quick-release nuts utilized to maintain tension on a bolt to form a quick-release nut (4) with a plurality of threaded nut segments (22; col. 3, lines 27-28) that threadingly engages the bolt (see fig. 5), wherein at least one spring (20) biases the nut segments towards each other (col. 4, lines 8-12) and a button means (two buttons 26) for moving the nut segments (22) away from each other (col. 4, lines 13-15). Examiner notes that when the user applies sufficient pressure against the two buttons (26) of the “a button means,” the inwardly tapering surface (30) formed on each button (26) contacts an upper converged portion of the primary ring 	.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nordlin (US Publication 2010/0180744) and Campbell (US Patent 5,749,691) in further view of Kraemer (US Publication 2005/0274033). 	Regarding Claim 3, the modified punch tool assembly of Nordlin substantially disclosed above fails to disclose the die has indicia thereon.	However, Kraemer teaches it is known in the art of punch tool assemblies to provide indicia (15) on the die (14).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the punch tool assembly of Nordlin substantially disclosed above with the teaching of Kraemer such that the die is provided with indicia in order to help the user to properly align the die with respect to the workpiece and other parts of the punch tool assembly (Kraemer, paragraph 0016, lines 6-15).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nordlin (US Publication 2010/0180744) and Campbell (US Patent 5,749,691) in further view of Davis (US Patent 3,074,165).
	Regarding Claim 4, the modified punch tool assembly of Nordlin substantially disclosed above fails to disclose the die further comprises a magnet magnetically engaging the workpiece.
	However, Davis teaches it is known in the art of punch tool assemblies to provide magnets (59) in the die (54) that contact the workpiece (fig. 1), wherein the location of the magnets relative to the workpiece allows the magnets to magnetically engage the workpiece. Examiner notes that depending upon the type of material of the workpiece, the workpiece itself may interact with the magnetic forces of the magnets on the die. 
As best understood, Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nordlin (US Publication 2010/0180744) and Campbell (US Patent 5,749,691) in further view of Kehoe et al (US Publication 2013/0047813), herein referred to as Kehoe.	Regarding Claim 6, the modified punch tool assembly of Nordlin substantially disclosed above fails to disclose the connector includes a ball-shaped portion extending from an end of the cylindrical body.	However, Kehoe teaches it is known in the art of draw studs to provide a connector for removably connecting a draw stud (14) to a piston that operates the punch tool assembly (paragraph 0004) formed by two parts including a cylindrical portion (i.e. “cylindrical body,” annotated fig. 3; the hollow portion that surrounds the draw stud 14 and receives the draw stud 14 therein) with a ball-shaped portion (30)  In other words, Kehoe identifies one portion of the connector as “a first cylindrical portion 22,” and the other portion of the connector is formed by a cylindrical body with a ball-shaped portion (30) that connects to the draw stud (Kehoe, annotated fig. 3).
    PNG
    media_image2.png
    409
    761
    media_image2.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the punch tool assembly of Nordlin with the teaching of Kehoe such that the ball-shaped portion (30) of Kehoe is threaded onto the threaded portion (128) of Nordlin in order to reduce the amount of work “required to repeatedly assemble and disassemble the punch assembly (e.g., to punch multiple holes in rapid succession)” (Kehoe, paragraph 8-10), wherein the ability to quickly disconnect the knockout punch power tool from the draw stud allows the user to more easily transition from one hole to another because the user can align the draw stud portion of the punch 
	Regarding Claim 7, the modified punch tool assembly of Nordlin substantially disclosed above includes in a second portion of the connector (Kehoe, 22) includes an axial opening on an end of the cylindrical body, and a recess (Kehoe, 42) extending transversely through the cylindrical body to the axial opening (Kehoe, fig. 3). Kehoe states, “[t]he first portion 22 also includes a body 38 defining a recess 42 therein. The recess 42 is substantially spherical in shape and is open both radially and axially” (paragraph 0035, lines 4-7).
	Regarding Claim 8, the modified punch tool assembly of Nordlin substantially disclosed above includes the ball-shaped portion (Kehoe, 30) is insertable through the recess (Kehoe, paragraph 0035, lines 7-9) and into the axial opening of the connector (Kehoe, annotated fig. 3), wherein the axial opening is sized to inhibit the ball-shaped portion from being removed axially from the connector (Kehoe, paragraph 0035, lines 7-10).
	Regarding Claim 9, the modified punch tool assembly of Nordlin substantially disclosed above includes a width of the recess is greater than a width of the ball-shaped portion (the width of the recess is large enough to receive the ball-shaped portion of the ball pull; Kehoe, paragraph 0035, lines 7-9), and wherein a width of the axial opening is less than the width of the ball-shaped portion (the ball-shaped portion cannot be pulled through the axial opening because the ball-shaped portion is larger than the axial opening; Kehoe, paragraph 0035, lines 9-13).
As best understood, Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nordlin (US Publication 2010/0180744), Campbell (US Patent 5,749,691) and Kehoe (US Publication 2013/0047813), and further in view of Rhinevault (US Patent 2,190,585).
	Regarding Claim 10, the modified punch tool assembly of Nordlin substantially disclosed above fails to disclose the connector further includes a detent for contacting a depression in the ball-shaped portion.	However, Rhinevault teaches it is known in the art of ball-shaped connections to provide a recess (8) a detent (spring 10 and ball 11) for contacting a depression (12) in a ball-shaped portion (7).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the punch tool assembly of Nordlin substantially disclosed above with the teaching of Rhinevault such that the connector includes a detent for contacting a depression in the ball-shaped portion in order to provide tactile feedback to the user when the detent clicks into the depression indicating the ball-shaped portion is positively received within the recess of the connector. 
As best understood, Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nordlin (US Publication 2010/0180744), Campbell (US Patent 5,749,691) and Kehoe (US Publication 2013/0047813), and further in view of Myrhum et al (US Publication 2012/0255184), herein referred to as Myrhum. 	
	Regarding Claim 11, the modified punch tool assembly of Nordlin substantially disclosed above fails to disclose the connector further includes at least one magnet provided on the cylindrical body. 
.
Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive. 	Regarding the 112 rejections of Claims 7 and 11, the Applicant states, “[c]laims 5 and 7 were previously amended to allow the connector to have additional features to be added to a cylindrical body by adding the ‘comprising’ transition with the connector, i.e. ‘connector comprises a cylindrical body’ and ‘the connector further comprises an axial opening…’ Accordingly, the connector may have additional features in a cylindrical body… [and with regards to claim 11] The Examiner has alleged that the claims seem to have two connectors, each with a cylindrical body, respectively. This is incorrect. Claims 5-8 refer to a connector and a cylindrical body, as opposed to two connectors and two cylindrical bodies. [] Claim 6, which depends on Claim 5, calls for the connector and the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        March 26, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/27/2022